I should like to begin, Sir, by extending to you 
my congratulations and those of the delegation of 
the Bahamas on your unanimous election to the 
presidency of the General Assembly. We are 
confident that you will carry out the mandate of 
your high office with the perseverance, ingenuity 
for which you are well known. My delegation is 
pleased to offer you its full co-operation in 
making this session a successful and constructive 
one. I take this opportunity to express my 
profound gratitude to your predecessor, Mr. 
Kittani, who held the office during a difficult 
period. Yet he spared no effort to find solutions 
to the problems before us, left a clear imprint 
of patience and skill and displayed exemplary 
distinction in the conduct of the affairs of the 
General Assembly. My delegation wishes to pay a 
tribute to the new Secretary-General Car the 
dynamic, courageous and untiring effort and 
initiative he has already displayed in upholding 
the principles and objectives of the United 
Nations. We are particularly pleased that he is a 
son of our Latin American region and we pledge 
the support of the Commonwealth of the Bahamas 
for his continuing efforts in the pursuit of 
peace and harmony among nations.
It is fortuitous that I should be addressing the 
Assembly today, 12 October 1982, the four hundred 
and ninetieth anniversary of the landing by the 
intrepid mariner Christopher Columbus en the 
island now known as San Salvador in the 
Commonwealth of the Bahamas. That event, as we 
all know, marked the beginning of a new era in 
the history of the world and of the Americas. The 
Bahamas is proud of the role which fate destined 
it to play in the early history of our 
hemisphere, and it is in this spirit that the 
Bahamas wishes to place on record its intention 
to bring before the Assembly at the appropriate 
time a resolution to commemorate the 
quincentennial anniversary of Columbus's arrival 
in the New World.
The Bahamas has devoted itself to the 
establishment and development of a peaceful and 
stable world order. This is essential 
prerequisite if progress is to continue towards 
improving the quality of life of our own people 
and that of other nations of the world. Yet, as 
one reviews the international situation over the 
past year, it is evident that peace and security 
have been frequently shattered, with very serious 
consequences, in various regions. A number of 
conflicts have interrupted international 
tranquility and resulted in heavy losses of human 
life and considerable material damage,
We in the Bahamas are profoundly saddened by the 
events in Lebanon. We believe in the sanctity of 
human life in a world seemingly desensitized by 
violence and murder. We therefore deplore the 
mass murders, particularly of innocent men, women 
and children, in the refugee camps of Sabra and 
Shatsla. Those responsible for such atrocities 
should be held accountable. Unless the United 
Nations is able to deal effectively with such 
situations so as to serve as a deterrent to 
others, then it will indeed become a useless 
institution.
The wishes of the Government and people of 
Lebanon must be respected and its sovereignty and 
territorial integrity restored. Accordingly, we 
urge the speedy withdrawal of all foreign forces 
from Lebanon We are also deeply disappointed by 
the absence of full compliance with the series of 
Security Council resolutions on this matter. The 
use of force against any nation must not take the 
place of reason.
The right of all nations, including Israel and 
Lebanon, to exist in peace and security must be 
respected. There must also be recognition of the 
legitimate rights of the Palestinian people, 
including their right to self-determination. 
Recent events in the Middle East give a clear 
indication that a comprehensive, just and lasting 
peace in the Middle East is now more than ever an 
imperative.
It is regrettable that Iraq and the Islamic 
Republic of Iran could not resolve their problems 
except by war. The conflict continues to threaten 
the stability of the region and, given the 
interdependence of relations among States, 
contributes to international economic dislocation.
We therefore appeal to the parties to put an end 
to the hostilities and to arrive at a negotiated 
settlement in accordance with Security Council 
resolutions 479 (1980) and 514 (1982). We are 
profoundly appreciative of the 
Secretary-General's coordinated mediation efforts 
aimed at preventing a further prolongation of the 
conflict and at finding a solution to the 
differences to the two sides.
The South Atlantic has not been spared the use of 
force, costly in both human and material terms. 
We would encourage the parties to bring about a 
formal end to the conflict in order that 
negotiations may commence with a view to a final 
and lasting settlement.
The Bahamas is concerned by the violation of the 
fundamental principles on which the Organization 
is founded, especially the principle that the 
threat or use of force in international relations 
is prohibited. This principle is particularly 
significant for small States and territories with 
limited resources.
The dispute between Guyana and Venezuela owing to 
the latter's revival of the claim to Guyana's 
territory is another area of concern in our 
hemisphere. The Bahamas accepts that a judicial 
solution to this problem has already been found 
under international law. We urge that Venezuela 
respect Guyana's territorial integrity and that 
the two parties arrive at a peaceful solution in 
the spirit of the purposes and principles of the 
Charter and of the agreements concluded between 
them.
We continue to hope for an early, peaceful and 
comprehensive solution to the situation in 
Cyprus. We are cognizant of the gravity of the 
situation and of its implications for the 
well-being of the peoples involved and for the 
continuance of their national unity, based on 
their collective will, unhindered by outside 
forces. However, we must begin seriously to 
consider measures for improving the effectiveness 
of the Organization, for in the Cyprus question 
we see once again a situation where the decisions 
taken by the Organization have not led to 
significant progress.
Peace is indivisible. Violations of peace are to 
be deplored. Indeed, recourse to the use of force 
is apparently becoming a norm in international 
relations, to the detriment of countries both 
large and small. The proscription of the threat 
or use of force, the principles of sovereignty, 
independence, territorial integrity, 
non-interference in the internal affairs of 
States and the peaceful settlement of disputes 
are indispensable norms of international life 
which must be respected by all.
The world economy continues to be caught in the 
most severe recession since the great depression 
of the 1930s. The per capita gross national 
product for developing countries as a whole has 
fallen for the first time since the 1950s. The 
present downward spiral follows two decades of 
exceptional growth and development in both 
industrialized and developing countries. But now 
there are serious doubts with respect to the 
prospects of growth during the rest of the 
decade. The concern of Governments with immediate 
domestic problems has intensified; protectionist 
tendencies have re-emerged; recession, inflation 
and high interest rates in the developed 
countries have had an adverse impact on tourism 
and financial and technological resources flows, 
especially foreign direct investment, in the 
developing countries.
It is hoped that agreement can be reached on the 
framework and early launching of global 
negotiations. The asymmetrical nature of the 
interdependence between States has underscored 
the need for measures to redress the structural 
imbalances in the world economy, particularly in 
the areas of trade, raw materials, energy, money 
and finance. In our view, recovery and global 
negotiations should not be regarded as 
incompatible. The participating heads of 
Government at the Versailles Economic Summit in 
June agreed that the launching of global 
negotiations was a major political objective. 
That was a positive development. But further 
efforts in good faith are required to resolve the 
amendments and counter-amendments to the proposal 
of the Group of 77 regarding the basis for 
consultations.
Interdependence and the consequent necessity for 
international economic co-operation are basic 
principles of international economic relations, 
as amply reflected in the International 
Development Strategy for the Third United Nations 
Development Decade. The uncertainty which has 
clouded international economic co-operation must 
be removed. International co-operation must again 
be set on the track towards world economic 
recovery and economic development of the 
developing countries.
During the three decades that the General 
Assembly has been considering the question of 
apartheid the overwhelming majority of mankind 
has rallied to the cause of eliminating that 
affront to human dignity. In this International 
Year of Mobilization for Sanctions against South 
Africa, the international community should 
continue to take energetic and concerted action 
in support of the legitimate struggle of the 
oppressed peoples of South Africa for human 
rights. The need for collective action is 
underscored by the continuing designation by 
South Africa of so- called independent homelands 
and by threats and acts of aggression against the 
front-line States of southern Africa.
While the case of the violation of human rights 
in South Africa is a blatant and obvious one, the 
existence and persistence of human rights 
violations throughout the world, in States 
Members of the United Nations, cannot be denied. 
The United Nations system has developed an 
increasingly complex network of international 
instruments and machinery to address the problems 
of human rights violations. Yet lack of consensus 
on human rights issues, double standards and a 
growing trend towards selectivity have 
undoubtedly impeded the efficiency of this 
machinery. Unless the United Nations is prepared 
constructively to utilize existing human rights 
machinery in a non- political humanitarian 
manner, universally applicable solutions to 
problems of human rights violations will not be 
found.
The direct responsibility of the United Nations 
for Namibia cannot end until genuine 
self-determination and independence are achieved 
in a united Namibia. My delegation is aware of 
reports of continuing mediation efforts by the 
Western contact group and of guarded progress in 
resolving the outstanding issues. Nevertheless, 
we call upon South Africa to desist from defying 
resolutions adopted by the United Nations for the 
early independence of Namibia. South Africa 
should not continue to use extraneous issues as 
an excuse for delaying or refusing to cooperate 
in the emancipation of Namibia.
At the recently concluded second special session 
of the General Assembly devoted to disarmament, 
the Bahamas stated that the challenge facing us 
all was how to move from awareness, statements of 
intent, machinery and procedures to genuine and 
concrete disarmament measures. The Bahamas also 
elaborated briefly on how that challenge could be 
squarely and honestly met. Yet it seemed that we 
could not resolve the contradictions that existed 
between motivation, words and action, and that 
special session ended in failure. Increased 
militarization, far beyond legitimate security 
needs, only serves to increase international 
tension and exacerbate international conflict. 
Thus, it behaves us all —nuclear-weapon States, 
militarily significant States, non-militarily 
significant States—to work collectively towards 
significant disarmament measures which will 
restore the confidence of our peoples in the 
worth and effectiveness of the United Nations.
Mankind can no longer justify the enormous 
resources spent on armaments. The poverty, hunger 
and underdevelopment that face so many States 
demand a redirection of those valuable resources. 
In addition, the potential destructiveness of 
those modem weapon systems is reason enough to 
bring mankind to its senses and to the 
realization of man's true purpose in this 
universe. My delegation realizes that some 
progress has been made towards disarmament, but 
we must register our strong concern at the slow 
pace of that progress.
The problem of drug abuse has come to be 
regarded, rightfully, as a universal one. It 
affects every region of the world. Over the past 
several years, the Latin American region has 
seemingly become a new focal point for 
international drug traffickers, as production and 
trafficking, primarily in cannabis, hashish, 
cocaine and methaqualone have significantly 
increased. The Bahamas, once uninvolved in such 
matters, has become increasingly alarmed by the 
realization that it has become a major conduit 
for the illicit traffic moving from sources and 
supply centers in South America to large and 
profitable consumption centers in North America 
and Europe.
In this connection the Bahamas was pleased to be 
elected to the Commission on Narcotic Drugs. It 
had its first opportunity, at the seventh special 
session, held at Vienna in February of this year, 
to voice its concern with regard to the illicit 
traffic in the Latin American region and, in 
particular, in the Caribbean sub-region. The 
dilemma of transit States cannot be overstated. 
They can exercise no control over the illicit 
production of or the illicit demand for narcotic 
drugs. As victims of international drug 
traffickers, they are forced to sacrifice much to 
control a problem that is not of their making. 
The Bahamas is therefore grateful for United 
Nations intervention in the form of a study of 
the problems of transit States.
The strengthening of international response to 
the problem of drug abuse is vital. The Bahamas 
therefore views the adoption at the thirty-sixth 
session of the General Assembly of the 
International Drug Abuse Control Strategy, and 
the five-year programme of action to implement 
the Strategy as a significant step. Drug 
trafficking can affect any State, whether 
producer, consumer or transit. In this regard it 
is the hope of the Bahamas that initiatives 
undertaken to focus, within the context of the 
Strategy, on the actual movement of illicit drugs 
will be supported.
Only consistency of purpose at the bilateral, 
regional and international levels will retard 
illicit production of, traffic in and demand for 
narcotic drugs. Despite its limited resources the 
Bahamas will continue, in conjunction with Member 
States and the United Nations, to play an active 
role in the struggle against drug abuse.
The Third United Nations Conference on the Law of 
the Sea has succeeded, after many years of 
lengthy negotiations, in producing a Convention 
which is unprecedented in scope and size—a major 
milestone in international co-operation and a 
fundamental contribution to international order 
and stability. A comprehensive document which is 
in many respects innovative has been negotiated. 
Compromises have been made to arrive at a 
generally acceptable convention which constitutes 
a delicate balance between conflicting interests. 
Within the United Nations system, the work of the 
Conference is an example for the international 
community of what can be achieved by multilateral 
negotiations.
The Bahamas is an archipelagic nation. We are 
therefore particularly gratified that the United 
Nations Convention on the Law of the Sea contains 
provisions for the delimitation of the national 
frontiers of archipelagic States. This Convention 
corrects a serious omission in the law of the 
sea, as the two previous texts did not address 
the circumstances peculiar to archipelagic States.
We had hoped the Convention would receive the 
unanimous support of the international community, 
and we continue to hope that it will. It is none 
the less our sincere desire that those 
governments that have so far indicated their 
non-participation will, in the final analysis, 
come to the conclusion that their national 
interests would be best secured by participation 
in the new form of true international 
co-operation represented by the Convention.
The report of the Secretary-General on the work 
of the Organization raised the central issue of 
the capacity of the United Nations to keep the 
peace and to serve as a forum for negotiations. 
The Bahamas congratulates the Secretary-General 
on the approach taken in his first report and 
concurs with his analysis of the factors and 
circumstances which appear to have contributed to 
the impaired effectiveness of the Organization. 
We subscribe also to the view that the present 
tendency of bypassing the Organization in 
situations where it should and could play a 
vital, constructive role is damaging and 
dangerous for the future of the United Nations.
The Bahamas is of the view that a major role 
should be played by the United Nations in dealing 
with issues of universal concern and in taking 
the initiative in the promotion of international 
peace, justice and co-operation. We reaffirm our 
commitment to making this body a more effective 
instrument in bringing about positive changes in 
the world.
